UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

USDC SDNY
MICHAEL L. FERGUSON, MYRL C. DOCUMENT ELECTRONICALLY
JEFFCOAT, and DEBoRAH SMITH, on FILEP
behalf of the DST SYSTEMS, INC. 401(K) DOC#. ________§:_i----/Z:£L_
DATE FILED.
PROFIT SHARING PLAN
Plaintiffs’ 17-cv-06685 (ALC)
, OPINION AND ORDER
-agalnst-
RUANE CUNIFF & GOLDFARB INC., et al.,
Defendants.
Introduction

Michael L. Ferguson, Myrl C. Jeffcoat and Deborah Smith collectively, (“Plaintiffs”),
individually and on behalf of the DST Systems, Inc. 40l(l<) Protit Sharing Plan (the “Plan”),
bring this action under 29 U.S.C. §1132 against Ruane Cuniff & Goldfarb Inc. (“RCG”); DST
Systems, Inc.; The Plan’s Advisory Committee; and the Compensation Committee of the Board
of Directors of DST Systems, lnc.l; (collectively, “Dei`endants”), for breach of fiduciary duties
and other violations of the Employee Retirement lncome Security Act (“ERISA”), 29 U.S.C. §
lOOl, et seq. Before the Court is a motion to intervene liled by Stephanie Ostrander and her
counsel as Putative Class Representative, or, in the alternative, on behalf of herself, invoking
intervention of right, or, altematively, permissive intervention under Federal Rule 24. For the

reasons that follow, the motion is DENIED.

 

l Other Defendants include George L. Argyros;Tim Bahr; Jerome H. Bailey; Lynn Dorsey Bleil; Lowell L. Bryan;
Ned Burke; John W. Clarl<;Michael G. Fitt; Gary D. Forsee; Steven Gebben; Gregg Wm. Givens; Charles E.
Haldeman, Jr.;Kenneth Hager; Lawrence M. Higby; Stephen Hooley; Joan Horan; Robert T. Jackson; GerardM.
Lavin; Brent L. Law; Samuel G. Liss; Thomas McDonnell; Jude E. Metcalfe; Travis E. Reed;M. Jeannine
Strandjord; Beth Sweetman; Douglas Tapp and Randall Young.

l

 

BACKGROUND
I. The Existing Action
On September l, 2017, Plaintiffs filed this action, Ferguson et al v. Ruane Cum`jj’&

Gola’farb Inc. et al, on behalf of the Plan against Defendants for breach of fiduciary duties and
other ERISA violations (“Ferguson”). ECF No. 1. On November 20, 2017, Plaintiffs filed an
Amended Complaint. ECF No. 7. On December l, 2017, Plaintiffs filed a Rule 26(f) Discovery
Plan Report. ECF No. 9. On December 29, 2017, the Court granted Defendants’ letter motion
requesting a pre-motion conference for their anticipated motion to dismiss, and RCG filed an
AnsWer to the Amended Complaint. ECF Nos. 17, 24. On November 5, 2018, Plaintiffs filed a
Second Amended Complaint (“SAC”) and Defendants Moved to Dismiss all claims and
allegations concerning the 401(k) portion of the Plan on December 14, 2018. ECF Nos. 82, 86.
Before these recent filings, the existing parties attributed the lack of dispositive motions to their

active settlement discussions and Department of Labor (“DOL”) participation ECF No. 59 at 5.
II. Ostrander v. DST Systems, Inc., et al

On September 7, 2017, Ostrander filed a putative class action against DST Defendants2 and
RCG relating to the Plan in the U.S. District Court for the Western District of Missouri (the
“Western District”). See Ostrander v. DST Systems, Inc., et al., No. 4:17-cv-OO747-BCW (W.D.

Mo. ECF No. 1.) (“Ostrander”).

On September 18, 2017, Ostrander moved to consolidate Ostrander With DuCharme v.
DST Systems, Inc., an action previously brought by Ostrander’s counsel in the Westem District

and dismissed over two months earlier (the “Consolidation Motion”). See DuCharme v. DST

 

2 The “DST Defendants” includes DST Systems, Inc., the Advisory Committee of the DST Systems, Inc. 401(k)
Prof`it Sharing Plan, and the Compensation Committee of the Board of Directors of DST Systems, Inc.

2

 

Systems, Inc. , No. 17-cv-00022 (W.D. Mo.) (“DuCharme”). ()strander admitted that the purpose
of her Consolidation l\/Iotion Was to “maintain the claims originally asserted [in DuCharme] on
behalf of the Plan in Kansas City as the first filed case number, ahead of the Ferguson case filed

in NeW York.” Ostrander, ECF No. 4 at 5 .

On October 17, 2017, RCG and the DST Defendants filed Motions to Dismiss or Stay
Ostrander in favor of Ferguson pursuant to the first-filed rule (the “First-Filed Motions”).
Ostrander, ECF Nos. 23, 26. On February 2, 2018, The Western District dismissed Ostrander
pursuant to the first-filed rule. Ostrander, ECF No. 73. The court considered Ostrander and
Ferguson parallel actions because they both alleged claims “on behalf of the Plan” and Ferguson
“alleges claims against the same defendants, arising from the same conduct and circumstances.”
Ia’. at 2.

III. Ostrander’s Motion to Intervene

On July 23, 2018, Ostrander and her counsel moved to intervene in this action pursuant to
Fed. R. Civ. P. 24, arguing they meet the requirements for intervention as a matter of right and
permissive intervention ECF No. 53. Ostrander argues intervention is not prejudicial “at this
very early juncture” and allows her to pursue protections and procedural mechanisms ensuring
all participants interests, including her individual interests, are adequately protected. Id. at 11.
The existing parties argue the Court should not allow Ostrander to intervene because the motion

is untimely, and Ostrander’s interests are adequately protected ECF Nos. 57-59.

DISCUSSION

I. Legal Standard: Intervention of Right and Permissive Intervention

 

Rule 24(a) enables a third-party to intervene in pending litigation as a matter

of right if four criteria are metz

lntervention as of right under Rule 24(a)(2) is granted when an applicant: (1) files a
timely motion; (2) asserts an interest relating to the property or transaction that is the
subject of the action; (3) is so situated that without intervention the disposition of the
action may, as a practical matter, impair or impede its ability to protect its interest;
and (4) has an interest not adequately represented by the other parties.

Floyd v. City ofNew York, 770 F.3d 1051, 1057 (2d Cir. 2014). '"Failure to satisfy any one
of these requirements is a sufficient ground to deny the application."' Catanzano by
Catcmzano v. Wing, 103 F.3d 223,232 (2d Cir. 1996) (quoting Farmland Dairz`es v.

Comm'r, 847 F.2d 1038, 1043 (2d Cir. 1988)) (emphasis in original).

Under Rule 24(b)(l)(B), “[a]n applicant may be allowed to intervene permissiver if
‘upon timely application [its] claim or defense and the main action have a question of
law or fact in common.”’ Rep. of Phil. v. Christz`e's, No. 98 Civ. 3871 (RPP), 2000 WL
1056300, at *2 (S.D.N.Y. Aug. 1, 2000) (quoting U.S. v. Pz`tney Bowes, Inc., 25 F.3d 73
(2d Cir. 1994)). In addition, “[i]n exercising its discretion, the court must consider whether
the intervention will unduly delay or prejudice the adjudication of the original parties’
rights.” Fed. R. Civ. P. 23(b)(3). Other relevant factors include the nature and extent of the
intervenors' interests, whether their interests are adequately represented by existing parties,
and whether proposed intervenors will significantly contribute to the full development of
the suit’s underlying factual issues and to the just and equitable adjudication of the legal
questions presented. Postal Serv. v. Brennan, 579 F.2d 188, 191-92 (2d Cir. 1978) (citation

omitted). District courts have full discretion regarding permissive intervention Id. at 191.

Timeliness is the threshold consideration for both mandatory and permissive
intervention Kamdem-Ouaj?o v. Pepsz`co, Inc., 314 F.R.D. 130, 134 (S.D.N.Y. 2016) (citing.

4

 

Pitney Bowes, 25 F.3d 66, 70). "Whether a motion to intervene is timely is determined
within the sound discretion of the trial court from all the circumstances." Pitney Bowes, 25
F.3d at 70. Courts consider: (1) how long the proposed intervenor had notice of the interest
before it made the motion; (2) prejudice to existing parties resulting from any delay; (3)
prejudice to the applicant if the motion is denied; and (4) any unusual circumstances
militating for or against a finding of timeliness In re Bank of N. Y. Derz'vatz`ve Lz'tz`g., 320
F.3d 291, 300 (2d Cir. 2003). One of the most important factors is the length of time the
applicant knew or should have known of their interest. Catanzano, 103 F.3d 223, 232.
Courts measure timeliness from the moment the proposed intervenor had actual or

constructive notice of their unrepresented interest. Pepsico, 314 F.R.D. 130, 135.

II. Analysis

A. Ostrander’s Untimely Motion to Intervene

Ostrander argues she only had notice of the threat to her individual interest in this
case on May 11, 2018, and her July 23, 2018 Motion to Intervene is timely. ECF No.66 at
10. The facts do not support this claim.

Ostrander had constructive notice of her interests in Fergason in September of 2017
when Plaintiffs filed the Complaint on behalf of the Plan against Defendants for breach of
fiduciary duties and other ERlSA violations. ECF No. 1. On September 7, 2017, Ostrander
filed a putative class action against DST Defendants and RCG relating to the Plan in the Western
District of Missouri, alleging facts and asserting claims virtually identical to those in Ferguson.
Courts have found that initiating a lawsuit where the complaint addresses the proposed
intervenor’s interests may trigger constructive notice. See F loyd v. Cz`ly of N. Y., 302 F.R.D. 69,

89 (S.D.N.Y.2014), ajj”’a’ in part, appeal dismissed in part, 770 F.3d 1051 (2d Cir. 2014);

 

MasterCarcl Im"l Inc. v. Visa Int’l Serv. Ass'n, Inc., 471 F.3d 377, 390 (2d Cir.
2006) (finding motion to intervene untimely based, in part, on the fact that the related litigation's
“complaint and other filings are publicly available for anyone to access”); Farmlana' Daz`ries v.
Comm'r OfN. Y. State Dep't ongric. & Mkts., 847 F.2d 1038, 1044 (2d Cir.
1988) (finding motion to intervene untimely because the proposed intervenors could have moved
when they “were aware of this and related litigation”); Cia'zens Against Casino Gambling in Erz`e
Czy. v. Hogen, 704 F.Supp.2d 269, 282 (W.D.N.Y. 2010) (finding the proposed intervenor had
“notice” based on the prior filing of two related lawsuits), ajj"d, 417 Fed.Appx. 49 (2d Cir.
201 1).

Moreover, Ostrander had actual notice of her interests in Fergason as early as September
18, 2017 and no later than October 16, 2017. On September 18, 2017, Ostrander moved to
consolidate Ostrander with DaCharme with knowledge of Fergason. Ostrander admitted to
filing her Consolidation Motion to “maintain the claims originally asserted [in DaCharme] on
behalf of the Plan in Kansas City as the first filed case number, ahead of the Fergason case filed
in New York.” Ostrander, ECF No. 4 at 5. After the DST Defendants filed motions to dismiss,
Ostrander’s counsel claimed Ostrander should move forward because Fergason is an
“unsupervised case” in which Defendants would avoid “the burden of transparency under the
watchful eye of the Courts.” Ostrander, ECF No. 46 at 5, 15 . Ostrander also claimed this Court
would allow the existing parties to “make an unsupervised run at resolving the matter with a
limited number of Plaintiffs for an amount far less than the Plan is entitled to recover.” Id. at 8.
Evidently, Ostrander knew of her asserted interests in Fergason well before her July 23, 2018

Motion to lntervene.

 

Furthermore, Rule 24 does not require a proposed intervenor’s “interest be
‘crystallize[d]’ or that an applicant wait until there is ‘no doubt’ that his or her interests will be
impacted.” Secaritz`es and Exchange Commission v. Callahan, 193 F. Supp. 3d 177,
203(E.D.N.Y. 2016) (citing Floyd 302 F.R.D. at 86). Instead, Rule 24 encourages applicants to
move when aware their interests might not be protected. Id.

As indicated in her Consolidation Motion, Ostrander was aware in September 2017 that
her interests were directly at issue in Ferguson. DaCharme, ECF. No. 4 at 5 n.l. Thus,
Ostrander’s Motion to Intervene nine months after having both constructive and actual notice of
her interests in Fergason is untimely. Courts have found shorter delays untimely. See, e.g.,
MasterCard Im ’l Inc., 471 F.3d 377, 390-91 (found three to five-month delay untimely); In re
Holocaast Vica`m Assets Litz'g., 225 F.3d 191, 198 99 (2d Cir. 2000) (found eight-month delay
untimely).

B. Prejudice to Existing Parties

Ostrander argues the existing parties will suffer no prejudice if she is permitted to
intervene because litigation is in its early stages. Further, she believes denying the Motion will
not be prejudicial because Plaintiffs do not adequately represent her or other absent interested
parties. The Parties argue the Motion is disrupting litigation and stalling efforts to dispose of the
action and if permitted to intervene, Ostrander will continue to prejudice the Parties. The Court
agrees

The Second Circuit noted that jeopardizing a settlement agreement may prejudice the
existing parties to a lawsuit.”’ In re NASDAQ Market-Makers Antitrast Lz'tigaz‘ion, 187 F.R.D.
465, 490 (S.D.N.Y.l998) (quoting Pitney Bowes, 25 F.3d 66, 72 (2d Cir.1994)) (other citations

omitted). Despite the recent dispositive motions seeking to dismiss certain claims in the SAC, the

 

Parties’ are engaged in resolving the matter as seen through settlement discussions and numerous
mediation sessions. Granting Ostrander’s Motion to Intervene may complicate and delay
litigation as well as any settlement by adding plaintiffs and counsel seeking to recover for the
same allegations Ostrander fails to demonstrate how intervention will not prejudice the existing
parties’ interests and prevent the “the potential for undermining the settlement process.” Davz`s v.
J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 607 (W.D.N.Y. 2011) (quoting Vollmer v.
Pablz`shers Clearing Hoase, 248 F.3d 698, 706-07 (7th Cir.2001) See also D'Amato v. Deatsche
Bank, 236 F.3d 78, 84 (2d Cir.2001) (“Because of this jeopardy to the settlement, the district
court did not abuse its discretion when it concluded that the prejudice to the existing parties
outweighs any prejudice to appellant and denied appellant's motion to intervene”). See also In re
Holocaust Vz`ctim Assets Litigation, 225 F.3d 191, 198 (“We have affirmed a denial of a motion
to intervene where granting intervention would have jeopardized a settlement”) (citations

omitted).

C. Ostrander’s Adequately Represented Interests

Generally, parties opposing intervention have the burden of showing adequate
representation CBS Inc. v. Snyder, 136 F.R.D. 364, 368 (S.D.N.Y. 1991). The intervenor need
only show its interests may not be adequately represented Trbovich v. Um`ted Mine Workers,
404 U.S. 528, 538 n.10 (1972) (citations omitted). This burden is minimal. Id.

As for intervention of right, when the intervenor shares both an “identity of interest” and
an “ultimate obj ective” with an existing party, the intervenor must make a more rigorous
showing of inadequacy. Batler, Fitzgerald & Poa‘er v. Sequa Corp., 250 F.3d 171, 179 (2d

Cir.2001). Furthermore, when an intervenor and existing party share an obj ective, the intervenor

 

must show, among other things, “collusion, adversity of interest, nonfeasance, or incompetence”
to rebut the presumption of adequate representation Id. at 179-80. Similarly, the court in its
discretion may determine the adequacy of representation See Citz'zens Agaz`nst Casz`no Gambling
in Erz`e Cty. v. Hogen, 704 F. Supp. 2d 269, 281 (W.D.N.Y. 2010), affd, 417 F. App'x 49 (2d Cir.
2011). Here, Ostrander fails to demonstrate Plaintiffs inadequately represent their interests and
thus fails to rebut the presumption

As fellow Plan participants, Plaintiffs and Ostrander share an “identity of interest” and
the “same ultimate objective” to recover losses from the Plan caused by Defendants’ alleged
breach of fiduciary duties. Ostrander stated her account-and her individual interest in the assets
of the Plan-were diminished due to the breaches alleged in Fergason. ECF No. 54 at 6. The
Plaintiffs claim to represent the whole Plan, including Ostrander and all other members of her
proposed class, and there has been a comprehensive tolling agreement in place to protect all Plan
participants’ interests. ECF No. 68.

Ostrander also claims, “a protectable interest in ensuring that a procedural mechanism is
in place to protect her individual interests as well as the interests of other absent participants
whose interests she shares.” ECF No. 53. However, the Court and the existing parties are
required to “take procedural steps to ensure” absent plan participants are protected and
adequately represented, whether Ostrander is permitted to intervene or not. Coan v. Kaafman 457
F.3d 250, 259-60 (2d Cir. 2006). Plaintiffs have demonstrated a good faith effort to satisfy this
requirement by entering into a joint cooperation agreement with the DOL, which has taken an
active role in this litigation and thus offers further proof that the Plan participants’ interests are

being adequately represented

 

Therefore, Ostrander has not made a “rigorous showing of inadequacy” to overcome the
presumption that Plaintiffs adequately represent Ostrander’s interests, and has thus failed to
prove her right to intervene under Rule 24(a).

D. T he Court Does Not Permit 0strander to Intervene Under Rule 24 (B)

Alternatively, Ostrander seeks permissive intervention under Rule 24(b). Permissive
intervention is “wholly discretionary with the trial court,” U.S. Postal Serv. v. Brennan, 579 F.Zd
188, 191 (2d Cir. 1978). “ln deciding whether to permit intervention under Rule 24(b), courts
generally consider the same factors that are relevant as of right under Rule 24(a)(2).” Olin Corp.
v. Lamorak Ins. Co., 325 F.R.D. 85, 87 (S.D.N.Y. 2018) (intemal quotation omitted). However,
“[t]he principal guide in deciding whether to grant permissive intervention is ‘whether the
intervention will unduly delay or prejudice the adjudication of the rights of the original parties.”’
Id. (quoting Pitney Bowes, 25 F.3d at 73).

Ostrander has failed to provide the Court with any compelling reasons to permit
intervention As explained above, Ostrander’s intervention may prejudice the existing parties and
her interests are adequately represented Furthermore, the motion’s severe untimeliness prevents
the Court from inferring intervention “would [not] unduly comp1icate and further delay the
litigation.” See, e.g., Tymoshenko v. Firtash, No. 11 CIV. 2794 RJS, 2011 WL 5059180, at *3
(S.D.N.Y. Oct. 19, 2011). Thus, the Court denies Ostrander’s Motion to Intervene under Rule
24(b). NAACP v. New York, 413 U.S. 345, 365, 93 S.Ct. 2591, 37 L.Ed.2d 648 (1973) (“Whether
intervention be claimed of right or as permissive, it is at once apparent, from the initial words of
both Rule 24(a) and Rule 24(b), that the application must be ‘timely.’ lf it is untimely,
intervention must be denied.”). See also J.P. Morgan Chase & Co., 775 F. Supp. 2d 601, 606

(denying motion to intervene as “disruptive to proceedings and to the interests of the settling

10

 

parties”); MasterCard Int ’l Inc., 471 F.3d at 391 (affirming district court’s denial of permissive

intervention because “the district court could properly find [the] motion to intervene untimely”).

CONCLUSION

For the reasons discussed above, Ostrander’s motion to intervene is DENIED. The
Court has considered all arguments raised by the parties. To the extent not specifically

addressed, the arguments are either moot or without merit.

SO ORDERED. @p//t¢i_/ 7 £/&_
Daied; March 29, 2019 %

New York, New York ANDREW L. CARTER, JR.

United States District Judge

11

 

